Citation Nr: 0515520	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

This case was remanded by the Board in November 2003 for 
additional evidentiary development, to include audiological 
evaluation.  The RO granted service connection for tinnitus 
in March 2005; thus, that issue is no longer before the 
Board.  


FINDING OF FACT

The competent medical evidence of record does not show a 
hearing loss that is related to the veteran's military 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in May 2001, prior to the denial of service connection for 
bilateral hearing loss.  Moreover, both the May 2001 letter 
and the January 2003 SSOC specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Such an examination was obtained in this case, and 
the report of the evaluation is of record.  Additional VA 
examination is not necessary.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran contends that his bilateral hearing loss is of 
service origin.  He argues that it is due to noise exposure 
and reports that audiological testing at induction and 
separation clearly reflects a decrease in hearing acuity.  He 
maintains that the VA examination shows hearing loss that is 
consistent with the veteran's decrease in hearing acuity in 
service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

In Hensley v. Brown, 5 Vet. App. 155 (193), the CAVC noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. qt 159.  The CAVC explained 
that: 

[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  5 Vet. App. at 
160.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

On a May 1967 audiological evaluation upon induction into 
military service, pure tone thresholds, in decibels using 
Rudmose, were as follows:




HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
N/A
-10
LEFT
-5
-5
0
N/A
-5

The service medical records are negative for complaints of, 
or diagnoses of bilateral hearing loss during service.  This 
includes audiological testing at the time of separation from 
service in March 1970.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
10
-5
LEFT
20
0
0
20
0

Post service records include private documents dated in March 
1995 which reflect that the veteran had experienced problems 
for 2 years with fluid and eustachian dysfunction.  There had 
been an increase in tinnitus recently.  Testing later in the 
month showed bilateral high frequency hearing loss with 
excellent speech discrimination, bilaterally.  

Additional records include private audiological testing in 
October 2003.  The audiologist's impression was of moderate 
to moderately severe sensorineural hearing loss, bilaterally, 
at 3000-8000 kHz.  There was mild loss in the right ear also 
at 250 Hz.  Speech discrimination was 96 percent in each 
year.  

As per Board VA remand in November 2003, additional VA 
audiological evaluation was conducted in December 2003.  The 
examiner noted that the veteran's enlistment and separation 
examination revealed normal hearing in both ears at all 
frequencies evaluated and that all frequencies were in common 
with both audiograms.  It was noted that the veteran denied 
any pre and post military noise exposure as well as any 
recreational noise exposure.  During service, he was exposed 
to the firing of M-16's on the rifle range during basic 
training and from combat noises during service in Vietnam 
from helicopters, mortar, and artillery fire without ear 
protection.  

Following clinical testing, the examiner noted findings for 
bilateral normal hearing through 2000 Hz with a moderately 
severe, rising to moderate sensorineural hearing loss in the 
higher frequencies.  Based on the audiometric information in 
the claims file, the examiner opined that it was not likely 
that the veteran's hearing loss in either ear was related to 
his military service as his hearing was within normal limits 
in both ears at the time of separation.  Additionally, 
differences noted in audiometric thresholds when comparing 
enlistment and separation evaluations were not considered to 
be clinically significant, with the exception of the decrease 
noted at 5000 Hz in the left ear.  She noted that a decrease 
at 5000 Hz, however, was not consistent with noise induced 
hearing loss and did not suggest that the veteran's current 
high frequency hearing loss was related to military service.  

Although the medical evidence of record shows bilateral 
hearing loss since 1995, there is no medical evidence linking 
a current hearing loss to service.  A VA examiner 
specifically addressed whether induction and separation 
findings represented the origins of hearing loss.  It was her 
opinion, however, that current hearing loss was not related 
to military service.  She noted that the veteran's hearing 
acuity was within normal limits at time of separation, and 
that the differences found in the audiometric thresholds when 
comparing the two evaluations were not considered to be 
clinically significant, with the exception of the decrease at 
500 Hz in the left ear.  She pointed out, however, that a 
decrease at 500 Hz was not consistent with noise induced 
hearing loss and did not suggest that his current high 
frequency hearing loss was related to service.  

The Board finds that the December 2003 VA examination and 
opinion are convincing in this case.  In this regard, it is 
noted that it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Accordingly, the Board has accorded 
great evidentiary weight to the VA specialist who provided an 
opinion as to the etiology of the veteran's hearing loss in 
this case.  It is noted that she reviewed the record and 
examined the veteran before providing an opinion.  She also 
provided rationale for her conclusion, noting that decreased 
hearing at 500 Hz was not consistent with noise induced 
hearing loss as alleged.  

Additionally, while the veteran's contentions as to etiology 
of this condition have been considered, and it is recognized 
that he is competent as a layperson to report on that which 
he has personal knowledge, (See Layno v. Brown, 6 Vet. App. 
465, 470 (1994), there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, the Board concludes that as there is no medical 
evidence of hearing loss in service and no medical evidence 
of a nexus between current hearing loss and service, service 
connection for bilateral hearing loss is not warranted.  See 
Hickson, supra.  

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the Board is unable to identify a reasonable basis for 
granting the veteran's claim.  Gilbert, supra.  




ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


